Title: From George Washington to Major General John Sullivan, 29 April 1779
From: Washington, George
To: Sullivan, John



Dr Sir
Hd Qrs Middlebrook 29 April 1779

I shall be so much engaged with the minister and Don Juan during their stay and other indispensible business that it will be next to impossible to attend steadily to the objects of the expedition which you are to command. But that no obstructions may be thrown in the way on this account, or the least suspension occasioned in our arrangements—you will inform me in the mean time should any new measures appear necessary to be taken in the quarter masters’ or commissary department, or any fresh orders for the facilitating the expedition—It might also be expedient to make such enquiries in both departments as may give you the fullest knowlege of what is already executed. I am Dr &c.
G.W.